Citation Nr: 0912974	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-27 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for headaches, claimed as 
secondary to a lumbosacral strain with injury to L1 and L5 
and degenerative changes.


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2008).   

The Veteran stated that he received treatment at the Mountain 
Home VA Medical Center (VAMC) in Tennessee for his headaches.  
Specifically, he alleged that he received emergency care 
treatment for headaches in July 2005 and was advised by VA 
medical professionals that his headaches were related to his 
service-connected back disability.  Further, the record 
reveals that he underwent a bone scan in December 2005 at the 
Mountain Home VAMC.  However, VA has not requested or 
obtained outpatient treatment records from the VAMC in 
Mountain Home for these time periods.

To date, the only Mountain Home VAMC records associated with 
the claims file include VA outpatient treatment reports prior 
to June 2005, a June 2008 VA examination, and a copy of the 
December 2005 bone scan that the Veteran himself submitted to 
the RO. 
 
Because the Board has identified potentially outstanding VA 
records pertinent to the Veteran's claim on appeal, VA must 
undertake reasonable efforts to obtain such documents as 
these records may be material to the claim.  38 U.S.C.A. § 
5103A(b).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Mountain 
Home, Tennessee, for the time period 
beginning June 2005 through the present.  
Any negative search result should be 
noted in the record.  

2.  The RO should then readjudicate the 
claim.  If the benefit sought is not 
granted, the Veteran should be furnished 
a supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


